DETAILED ACTION

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  

Information Disclosure Statement
The IDS forms filed on December 31, 2019 and May 25, 2021 are hereby acknowledged and have been placed of record.  Please find attached a signed copy of the aforementioned IDS forms.

Drawings
The drawings are objected to as failing to comply with 37 CFR 1.84(p)(4) because reference characters “46” (see Figs. 4 and 6A) and “76” (see Fig. 6B) have both been used to designate the “inlet” of “housing 44”.  It is noted that the use of reference number “46” is consistent with the specification for this element, while the specification and drawings use reference number “76” for the “inlet” of the “adapter” (see Figs. 4, 6A and 6B).  Thus, the use of reference number “76” at the inlet of “housing 44” in Fig. 6B appears to be incorrect.


Specification / Abstract
Applicant is reminded of the proper language and format for an abstract of the disclosure.
The abstract should be in narrative form and generally limited to a single paragraph on a separate sheet within the range of 50 to 150 words in length. The abstract should describe the disclosure sufficiently to assist readers in deciding whether there is a need for consulting the full patent text for details.
The language should be clear and concise and should not repeat information given in the title. It should avoid using phrases which can be implied, such as, “The disclosure concerns,” “The disclosure defined by this invention,” “The disclosure describes,” etc.  In addition, the form and legal phraseology often used in patent claims, such as “means” and “said,” should be avoided.
The abstract of the disclosure is objected to because of the use of the legal term “means” (one occurrence).  
Correction is required.  See MPEP § 608.01(b).

Claim Objections
Claim 8 is objected to because of the following informalities:  
On line 3 of claim 8, “therebewteen” should be replaced with --therebetween--.
Appropriate correction is required.

Claim Interpretation
The following is a quotation of 35 U.S.C. 112(f):
(f) Element in Claim for a Combination. – An element in a claim for a combination may be expressed as a means or step for performing a specified function without the recital of structure, material, or acts in support thereof, and such claim shall be construed to cover the corresponding structure, material, or acts described in the specification and equivalents thereof. 

The following is a quotation of pre-AIA  35 U.S.C. 112, sixth paragraph:
An element in a claim for a combination may be expressed as a means or step for performing a specified function without the recital of structure, material, or acts in support thereof, and such claim shall be construed to cover the corresponding structure, material, or acts described in the specification and equivalents thereof.

The claims in this application are given their broadest reasonable interpretation using the plain meaning of the claim language in light of the specification as it would be understood by one of ordinary skill in the art.  The broadest reasonable interpretation of a claim element (also commonly referred to as a claim limitation) is limited by the description in the specification when 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, is invoked. 
As explained in MPEP § 2181, subsection I, claim limitations that meet the following three-prong test will be interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph:

(B)	the term “means” or “step” or the generic placeholder is modified by functional language, typically, but not always linked by the transition word “for” (e.g., “means for”) or another linking word or phrase, such as “configured to” or “so that”; and 
(C)	the term “means” or “step” or the generic placeholder is not modified by sufficient structure, material, or acts for performing the claimed function. 
Use of the word “means” (or “step”) in a claim with functional language creates a rebuttable presumption that the claim limitation is to be treated in accordance with 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph. The presumption that the claim limitation is interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, is rebutted when the claim limitation recites sufficient structure, material, or acts to entirely perform the recited function. 
Absence of the word “means” (or “step”) in a claim creates a rebuttable presumption that the claim limitation is not to be treated in accordance with 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph. The presumption that the claim limitation is not interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, is rebutted when the claim limitation recites function without reciting sufficient structure, material or acts to entirely perform the recited function. 
Claim limitations in this application that use the word “means” (or “step”) (see, “means for rotationally biasing the nozzle core”, recited in claim 1) are being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, except as otherwise indicated in an 

Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 1-15 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
Regarding claim 1, on lines 3-6, the recitation, “the nozzle core comprising a sprayer shaft that defines an outlet and is adapted for passage of media from the housing through the outlet and a vane that is coupled to the sprayer shaft and is adapted to receive media from the inlet to rotationally bias the nozzle core…” is somewhat unclear, at least in this format.  It seems as though the claim is stating that media passes through the “outlet” and then passes through the “vane that is coupled to the sprayer shaft”, so as to provide the recited functions, which is not consistent with the disclosure.  At the very least, there seems to be missing punctuation, if not missing additional recitations which would clarify the meaning of the claim.

Regarding claim 15, it seems as though the claim is stating that all three of options “(i)”, “(ii)” and “(iii)” are required to be satisfied in order to meet the claim, but then only one of the three is required, which renders the claim indefinite.

Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


Claims 1-11 and 13 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Chauvigne, USPN 4,069,976.
As to claim 1, Chauvigne shows a nozzle assembly (see Figs. 1-5) for delivering media to a surface, comprising: a housing (3, or 3 and 7, combined) having an inlet (54) for directing media into the housing; a nozzle core (2, 9, 17) rotatably coupled to the housing, the nozzle core comprising a sprayer shaft that defines an outlet (21) and is adapted for passage of media from the housing through the outlet; wherein a vane (any of the vanes on element 1) is coupled to the sprayer shaft and is adapted to receive media from the inlet to rotationally bias (rotational direction indicated by arrow 63) the nozzle core and radially orient the outlet to an activated position; the assembly further comprising means (37) for rotationally biasing (rotational 
As to claim 2, the sprayer shaft of Chauvigne is shown to include an open end (16) comprising a port (at 59), a closed end (18), and a duct that extends longitudinally from the port toward the closed end and is in fluid communication with the port and the outlet to direct media from the housing via the port and out the outlet (see Fig. 1).
As to claim 3, the sprayer shaft of Chauvigne is shown to comprise a plurality of outlets (21) arranged so as to satisfy at least option “(i)” of the recited options (see Fig. 1).  It should be noted, although options “(ii)” and “(iii)” are not required to be met by the prior art in order to anticipate the claim, those additional options (if not implicitly met) would be met by obvious modifications to Chauvigne which would be well within the ordinary skill of one in the art.
As to claim 4, the nozzle core of Chauvigne is shown to include a flange (9) disposed radially about the sprayer shaft, with the flange extending between and coupled to the vane and the sprayer shaft within the housing (see Fig. 1).
As to claim 5, the nozzle core of Chauvigne is shown to comprise a plurality of vanes disposed annularly about the sprayer shaft (see Figs. 1-4).
As to claim 6, the housing of Chauvigne is shown to comprise a hub (3) disposed about the vane and a portion of the sprayer shaft coupled thereto, with the hub being in sealed relation with the inlet and the sprayer shaft of the nozzle core (see Fig. 1).
As to claim 7, the housing of Chauvigne is shown to further comprise a seat (20) extending axially from the hub and disposed about a portion of the sprayer shaft (see Fig. 1).
As to claim 8, each of recited options “(i)” (see the region of the nozzle assembly above element “17”, between the upper, outer end of seat element “20”, and the upper end of element 
As to claim 9, the housing of Chauvigne is shown to further comprise an adapter (portion of housing element “3” which defines “duct 52”) extending radially from the hub transverse to the sprayer shaft (see Figs. 1-3) and defining a duct (52) in fluid communication with the inlet, with the adapter being configured for receiving media from a media source.
As to claim 10, the adapter of Chauvigne meets at least option “(i)” of the recited options (the element of Chauvigne applied to the “adapter” of claim 9 fluidly connects chamber “53” to chamber “55”, and is thus a connector).
As to claim 11, the rotationally biasing means shown by Chauvigne comprises a spring (37) operatively coupled to the housing and the nozzle core (see Fig. 1), and Chauvigne also shows a disposition of the spring which meets each of recited options “(i)” (see Fig. 1), “(ii)” (see Fig. 1) and “(iii)” (i.e. both “(i)” and “(ii)”), even though only one of the recited options is required by the claim.
As to claim 13, at least option “(ii)” of the recited options is met by Chauvigne (housing “3” is monolithic in construction, see Fig. 1).  It should be noted that the limitations presented in each of the recited options lack criticality to the invention, as per Applicant’s specification (see paragraphs [0038], [0054] and [0055]), and that the options not specifically anticipated by Chauvigne would be met by obvious modifications to Chauvigne which would be well within the ordinary skill of one in the art, even though only one of the recited options is required by the claim.

Claims 1, 2, 6, 9-13 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Naumann et al., German Patent Document No. DE 3817257 A1.
As to claim 1, Naumann shows a nozzle assembly (see Figs. 1-6) for delivering media to a surface, comprising: a housing (15) having an inlet (open, upstream region of 18, receiving fluid from 9) for directing media into the housing; a nozzle core (5, 8, 12) rotatably coupled to the housing, the nozzle core comprising a sprayer shaft that defines an outlet (spray nozzle outlet defined on 8) and is adapted for passage of media from the housing through the outlet; wherein a vane (14) is coupled to the sprayer shaft and is adapted to receive media from the inlet to rotationally bias (rotational direction indicated by arrow 21) the nozzle core and radially orient the outlet (radially about axis 7) to an activated position (dashed lines position shown in Fig. 2); the assembly further comprising means (27) for rotationally biasing the nozzle core to radially orient the outlet to a home position (solid lines position shown in Fig. 2) different than the activated position.
As to claim 2, the sprayer shaft of Naumann is shown to include an open end (upstream portion of 5) comprising a port (upstream end of 5), a closed end (opposing, terminal end of 5), and a duct (11) that extends longitudinally from the port toward the closed end and is in fluid communication with the port and the outlet to direct media from the housing via the port and out the outlet (see Figs. 2-3).
As to claim 6, the housing of Naumann is shown to comprise a hub (portion 17) disposed about the vane and a portion of the sprayer shaft coupled thereto, with the hub being in sealed relation with the inlet and the sprayer shaft of the nozzle core (see Fig. 13).
As to claim 9, the housing of Naumann is shown to further comprise an adapter (9) extending radially from the hub transverse to the sprayer shaft (transverse to axis 7 defined 
As to claim 10, the adapter of Naumann meets at least option “(i)” of the recited options (the element of Naumann applied to the “adapter” of claim 9 is a connector element).  It should be noted, although options “(ii)” and “(iii)” are not required to be met by the prior art in order to anticipate the claim, those additional options (if not implicitly met) would be met by obvious modifications to Naumann which would be well within the ordinary skill of one in the art.  It is also noted, Naumann expressly states that “a type of check valve is created” when the nozzle assembly is in the retracted state (see paragraph [0015]).
As to claim 11, the rotationally biasing means shown by Naumann comprises a spring (27) operatively coupled to the housing and the nozzle core (see Fig. 6), and Naumann also shows a disposition of the spring which meets each of recited options “(i)” (see Fig. 6), “(ii)” (see Fig. 6) and “(iii)” (i.e. both “(i)” and “(ii)”), even though only one of the recited options is required by the claim.
As to claim 12, while a specific rotational travel distance of the nozzle core shown by Naumann is not expressly described in the specification of the prior art document, in light of Applicant’s own specification (see paragraph [0061]), the radians range recited in the claim equates to a rotational travel of between greater than zero degrees to less than or equal to ninety degrees.  Thus, as can be seen in Fig. 2 of Naumann, the rotational travel of the nozzle core between the home and activated positions is such that the outlet travels within the recited range about a central axis (7) of the sprayer shaft.
.

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claim 12 is rejected under 35 U.S.C. 103 as being unpatentable over Chauvigne.
As to claim 12, Chauvigne shows all of the recited limitations as set forth in claim 1, and further, Chauvigne discloses that the nozzle core is adapted to rotate between the home and activated positions such that the outlet travels about a central axis of the sprayer shaft (“horizontal axis” stated on line 54 of column 1).  However, Chauvigne is silent as to specifying a particular rotational travel distance of the nozzle core which would fall within the recited radians range, although it is quite possible that the device of Chauvigne is fully capable of performing as such.  Regardless, Chauvigne expressly discloses that the nozzle assembly is designed to deliver/distribute media from the outlet(s) to a substantially rectangular surface which spans between the opposing sides of the central axis of the sprayer shaft (see column 1, lines 40-64).  As one having ordinary skill in the art would readily recognize, the dimensions of the area of the rectangular surface receiving the media from Chauvigne are directly dependent on the travel distance of the nozzle core between each of the two disclosed end positions, and .

Claims 14 and 15 are rejected under 35 U.S.C. 103 as being unpatentable over Naumann et al., in view of Jonas, USPN 9,156,066.
As to claims 14 and 15, Naumann shows all of the recited limitations as set forth in claim 1, and Naumann also discloses that the nozzle assembly is part of a system which includes a media source coupled thereto (see paragraph [0030]), wherein the media is a cleaning fluid (see paragraph [0015]), wherein the system is designed such that the outlet of the nozzle core is disposed adjacent an object (2 or 3; see Fig. 1) intended to be cleaned by the nozzle assembly, and wherein the system is a vehicle component (see Fig. 1).  However, the Naumann disclosure 
It should first be noted that it was well known in the art before the instant application to equivalently employ a nozzle assembly of a vehicle-mounted cleaning system which sprays cleaning media towards a vehicle surface, to clean any of numerous vehicle component surfaces, including, but not limited to a headlight and a sensor/camera lens, when it is desired for such surfaces to be remotely cleaned.  Indeed, Jonas shows a nozzle assembly/remote vehicle surface cleaning system (see Figs. 1-12) which is expressly designed for use with at least “any type of land-based vehicle” (see column 2, lines 1-2), and Jonas expressly discloses the concept of equivalently employing the same nozzle assembly/cleaning system for remotely cleaning any of numerous vehicle components (see column 2, lines 15-20), including “a lamp” (which encompasses headlamps/headlights) and a surface (120) of a sensor (110).  Therefore, it would have been obvious to one having ordinary skill in the art before the effective filing date of the claimed invention to alternatively and equivalently employ the system of Naumann for remotely cleaning other vehicle surfaces, such as a sensor surface, as taught by Jonas, thereby expanding the possible uses for the system.  As to the recitation in claim 14, whereby “media passed through the nozzle assembly will contact at least two portions of a surface of the sensor”, such would be met by Naumann, as modified above, because “portions” of a surface of the sensor can be arbitrarily and infinitely chosen, whereby the cleaning media passed through the nozzle assembly and towards the sensor contacts any number of such arbitrarily chosen portions thereof.


Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure.  US Patent to Norstrand, and US Patent Application Publications to Jenkins, Blessing et al. and Horibe et al., are cited as of interest.

Any inquiry concerning this communication or earlier communications from the examiner should be directed to DARREN W GORMAN whose telephone number is (571)272-4901. The examiner can normally be reached Monday-Thursday 6:30-4:30.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Arthur Hall can be reached on (571)270-1814. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) 





/DARREN W GORMAN/Primary Examiner, Art Unit 3752